       Case 4:18-cv-00605-JGZ Document 17 Filed 07/18/19 Page 1 of 7


 1     JEAN E. WILLIAMS, Dep. Assistant Att’y Gen.
 2     SETH M. BARSKY, Section Chief
       MEREDITH L. FLAX, Assistant Chief
 3     BRIENA L. STRIPPOLI, Trial Attorney
 4     U.S. Department of Justice
       Environment & Natural Resources Division
 5     Wildlife & Marine Resources Section
 6     Ben Franklin Station, P.O. Box 7611
       Washington, DC 20044-7611
 7     (202) 305-0339 | Fax: (202) 305-0275
 8
       JENNIFER LYNN LODA, Attorney
 9     BRIAN SEGEE, Attorney
10     Center for Biological Diversity
       1212 Broadway Street, Suite 800
11     Oakland, CA 94612
12     (510) 844-7136 | Fax: (510) 844-7150
13

14                   UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF ARIZONA
15

16    CENTER FOR BIOLOGICAL                          Case No. 4:18-cv-00605-TUC (JGZ)
17
      DIVERSITY,
                                                     STIPULATED SETTLEMENT
18           Plaintiff,                              AGREEMENT AND ORDER
19
                          v.                         Judge: Honorable Jennifer G. Zipps
20    U.S. FISH AND WILDLIFE SERVICE,
21
             Defendant.
22
            This Stipulated Settlement Agreement (Agreement) is entered into by and
23
     between Plaintiff Center for Biological Diversity and Defendant U.S. Fish and
24
     Wildlife Service (collectively, the Parties), who, by and through their undersigned
25
     counsel, state as follows:
26
            WHEREAS, the Service listed the narrow-headed garter snake (Thamnophis
27
     rufipunctatus) and the Northern Mexican garter snake (Thamnophis eques
28
     megalops) (collectively, the garter snakes) as threatened species under the
     STIPULATED SETTLEMENT AGREEMENT AND ORDER   1                  4:18-CV-00605-TUC (JGZ)
       Case 4:18-cv-00605-JGZ Document 17 Filed 07/18/19 Page 2 of 7


 1
     Endangered Species Act (ESA), 16 U.S.C. § 1531 et seq., on July 8, 2014. 79 Fed.
 2
     Reg. 38677 (July 8, 2014);
 3
            WHEREAS, since listing the garter snakes the Service has not published
 4
     final rules designating critical habitat for either species, or made a finding that it
 5
     would not be prudent to do so;
 6
            WHEREAS, on December 20, 2018, Plaintiff filed the above-captioned
 7
     action to compel the Service to issue proposed and final critical habitat rules for
 8
     the garter snakes by dates certain;
 9
            WHEREAS, the Parties, through their authorized representatives, and
10
     without any final adjudication of the issues of fact or law with respect to Plaintiff’s
11
     claims, have negotiated a settlement that they consider to be in the public interest
12
     and a just, fair, adequate, and equitable resolution of the disputes set forth in
13
     Plaintiff’s Complaint;
14
            NOW, THEREFORE, the Parties hereby stipulate and agree as follows:
15
            1.     No later than April 13, 2020, the Service shall submit to the Federal
16
     Register for publication a determination concerning the designation of critical
17
     habitat for the garter snakes;
18
            2.     If the determination in Paragraph 1 is in the form of a proposed rule,
19
     then the Service shall submit to the Federal Register for publication a final
20
     determination concerning the designation of critical habitat for the garter snakes no
21
     later than April 13, 2021;
22
            3.     The Order entering this Agreement may be modified by the Court upon
23
     good cause shown, consistent with the Federal Rules of Civil Procedure, by written
24
     stipulation between the Parties filed with and approved by the Court, or upon written
25
     motion filed by one of the Parties and granted by the Court. In the event that either
26
     party seeks to modify the terms of this Agreement, including the deadlines specified
27
     in Paragraphs 1 or 2, or in the event of a dispute arising out of or relating to this
28
     Agreement, or in the event that either party believes that the other party has failed to
     STIPULATED SETTLEMENT AGREEMENT AND ORDER    2                    4:18-CV-00605-TUC (JGZ)
       Case 4:18-cv-00605-JGZ Document 17 Filed 07/18/19 Page 3 of 7


 1
     comply with any term or condition of this Agreement, the party seeking the
 2
     modification, raising the dispute, or seeking enforcement shall provide the other
 3
     party with notice of the claim or modification. The Parties agree that they will meet
 4
     and confer (either telephonically or in person) at the earliest possible time in a good-
 5
     faith effort to resolve the claim before seeking relief from the Court. If the Parties
 6
     are unable to resolve the claim themselves, either party may seek relief from the
 7
     Court.
 8
              4.   In the event that Defendant fails to meet the deadlines in Paragraphs 1
 9
     or 2 and have not sought to modify it, Plaintiff’s first remedy shall be a motion to
10
     enforce the terms of this Agreement, after following the dispute resolution
11
     procedures described above. This Agreement shall not, in the first instance, be
12
     enforceable through a proceeding for contempt of court.
13
              5.   This Agreement requires only that Defendant take the actions specified
14
     in Paragraphs 1 and 2. No provision of this Agreement shall be interpreted as, or
15
     constitute, a commitment or requirement that Defendants take action in
16
     contravention of the ESA, the Administrative Procedure Act (APA), or any other
17
     law or regulation, either substantive or procedural. Nothing in this Agreement shall
18
     be construed to limit or modify the discretion accorded to Defendant by the ESA,
19
     APA, or general principles of administrative law with respect to the procedures to
20
     be followed in making any determination required herein, or as to the substance of
21
     any determinations made pursuant to Paragraphs 1 and 2 of the Agreement. To
22
     challenge any final determination issued pursuant to Paragraphs 1 or 2, Plaintiff must
23
     file a separate action. Defendant reserves the right to raise any applicable claims or
24
     defenses to such challenges.
25
              6.   Without waiving any defenses or making any admissions, Defendant
26
     agrees to pay Plaintiff $1,717.50 in attorneys’ fees and costs. Plaintiff agrees to
27
     accept the $1,717.50 from Defendant in full satisfaction of any and all claims,
28
     demands, rights, and causes of action for any and all attorneys’ fees and costs
     STIPULATED SETTLEMENT AGREEMENT AND ORDER   3                    4:18-CV-00605-TUC (JGZ)
       Case 4:18-cv-00605-JGZ Document 17 Filed 07/18/19 Page 4 of 7


 1
     Plaintiff reasonably incurred in connection with the above captioned litigation
 2
     through the signing of this Agreement.
 3
            7.     Plaintiff agrees to furnish Defendant with the information necessary to
 4
     effectuate the $1,717.50 payment set forth by Paragraph 6. Payment will be made
 5
     to the Center for Biological Diversity by electronic funds transfer. Defendant agrees
 6
     to submit all necessary paperwork for the processing of the attorneys’ fees award
 7
     within fifteen (15) days from receipt of the necessary information from Plaintiff or
 8
     from approval of this Agreement by the Court, whichever is later.
 9
            8.     By this Agreement, Defendant does not waive any right to contest fees
10
     and costs claimed by Plaintiff or Plaintiff’s counsel in any future litigation or
11
     continuation of the present action.
12
            9.     No part of this Agreement shall have precedential value in any litigation
13
     or in representations before any court or forum or in any public setting. No party
14
     shall use this Agreement or the terms herein as evidence of what does or does not
15
     constitute a reasonable timeline for making a determination regarding critical habitat
16
     for any listed species.
17
            10.    Nothing in this Agreement shall be construed or offered as evidence in
18
     any proceeding as an admission or concession of any wrongdoing, liability, or any
19
     issue of fact or law concerning the claims settled under this Agreement or any similar
20
     claims brought in the future by any other party. Except as expressly provided in this
21
     Agreement, none of the Parties waives or relinquishes any legal rights, claims, or
22
     defenses it may have. This Agreement is executed for the purpose of settling
23
     Plaintiff’s Complaint, and nothing herein shall be construed as precedent having
24
     preclusive effect in any other context.
25
            11.    Nothing in this Agreement shall be interpreted as, or shall constitute, a
26
     requirement that Defendant is obligated to pay any funds exceeding those available,
27
     or take any action in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or
28
     any other applicable appropriations law.
     STIPULATED SETTLEMENT AGREEMENT AND ORDER   4                    4:18-CV-00605-TUC (JGZ)
       Case 4:18-cv-00605-JGZ Document 17 Filed 07/18/19 Page 5 of 7


 1
            12.    The Parties agree that this Agreement was negotiated in good faith and
 2
     that it constitutes a settlement of claims that were disputed by the Parties. By
 3
     entering into this Agreement, the Parties do not waive any claim or defense except
 4
     as expressly stated herein. This Agreement contains all of the terms of agreement
 5
     between the Parties concerning the Complaint, and is intended to be the final and
 6
     sole agreement between the Parties with respect thereto. The Parties agree that any
 7
     prior or contemporaneous representations or understanding not explicitly contained
 8
     in this written Agreement, whether written or oral, are of no further legal or equitable
 9
     force or effect.
10
            13.    The undersigned representatives of each party certify that they are fully
11
     authorized by the party or parties they represent to agree to the terms and conditions
12
     of this Agreement and do hereby agree to the terms herein. Further, each party, by
13
     and through its undersigned representative, represents and warrants that it has the
14
     legal power and authority to enter into this Agreement and bind itself to the terms
15
     and conditions contained in this Agreement.
16
            14.    The terms of this Agreement shall become effective upon entry of an
17
     Order by the Court ratifying the Agreement.
18
            15.    Upon adoption of this Agreement by the Court, all counts of Plaintiff’s
19
     Complaint shall be dismissed with prejudice. Notwithstanding the dismissal of this
20
     action, however, the Parties hereby stipulate and respectfully request that the Court
21
     retain jurisdiction to oversee compliance with the terms of this Agreement and to
22
     resolve any motions to modify such terms. See Kokkonen v. Guardian Life Ins. Co.
23
     of Am., 511 U.S. 375 (1994).
24

25

26

27

28
     STIPULATED SETTLEMENT AGREEMENT AND ORDER   5                    4:18-CV-00605-TUC (JGZ)
       Case 4:18-cv-00605-JGZ Document 17 Filed 07/18/19 Page 6 of 7


 1
     Dated: July 18, 2019               Respectfully Submitted,
 2

 3                                      /s/ Briena L. Strippoli
                                        BRIENA L. STRIPPOLI (MD Atty#0612130372)
 4                                      Trial Attorney
 5                                      U.S. Department of Justice
                                        Environment & Natural Resources Division
 6                                      Wildlife & Marine Resources Section
 7                                      Ben Franklin Station, P.O. Box 7611
                                        Washington, DC 20044-7611
 8                                      briena.strippoli@usdoj.gov
 9                                      (202) 305-0339 | Fax: (202) 305-0275
                                        ATTORNEY FOR DEFENDANT
10

11                                      /s/ Jennifer Lynn Loda
                                        JENNIFER LYNN LODA (CA Bar #284889)
12                                      Attorney
13                                      Center for Biological Diversity
                                        1212 Broadway Street, Suite 800
14                                      Oakland, CA 94612
15                                      jloda@biologicaldiversity.org
                                        (510) 844-7136 | Fax: (510) 844-7150
16

17                                      /s/ Brian Segee
                                        BRIAN SEGEE (CA Bar #200795)
18                                      Attorney
19                                      Center for Biological Diversity
                                        660 S. Figueroa Street, Suite 100
20                                      Los Angeles, CA 90017
21                                      bsegee@biologicaldiversity.org
                                        (805) 750-8852
22

23                                      ATTORNEYS FOR PLAINTIFF
24
     IT IS SO ORDERED.
25
     Dated: ______________              Signed By: _____________________________
26
                                                   Hon. Jennifer G. Zipps
27                                                 United States District Judge
28
     STIPULATED SETTLEMENT AGREEMENT AND ORDER   6                 4:18-CV-00605-TUC (JGZ)
       Case 4:18-cv-00605-JGZ Document 17 Filed 07/18/19 Page 7 of 7


 1
                                CERTIFICATE OF SERVICE
 2
             I hereby certify that, on July 18, 2019, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system. I further certify that all
 4
     participants are registered CM/ECF users and that service will be accomplished by
 5
     the appellate CM/ECF system.
 6

 7                                                    /s/ Briena L. Strippoli
                                                      BRIENA L. STRIPPOLI
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
     CERTIFICATE OF SERVICE                       1                    4:18-CV-00605-TUC (JGZ)
